 


                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


JOHN COLEMAN, et al.,                                 )
                                                      )
               Plaintiffs,                            )
                                                      )
       vs.                                            )       Case No. 6:18-cv-03232-MDH
                                                      )
RIPLEY ENTERTAINMENT, INC., et al.,                   )
                                                      )
               Defendants.                            )


                                             ORDER

       On November 1, 2018, the Court held a case management/motion hearing in this matter.

The Court heard argument from counsel regarding several pending issues and motions before the

Court, including Ripley Entertainment’s motion filed under the Limitation of Liability Act and

Rule F for admiralty or maritime claims, and discussed with the parties how best to proceed. As

the Court informed the parties during the hearing, the Court hereby GRANTS the parties 10 days

from the date of this Order to file additional briefing, if any, on its position on proceeding under

the Limitation Act or other issues raised or discussed in the hearing.

         In addition, the Court GRANTS all Plaintiffs leave to amend their Complaint. Amended

Complaints, filed subject to this Order, if any, should be filed within 30 days.



                                                       /s/ Douglas Harpool_______________
                                                      DOUGLAS HARPOOL
                                                      UNITED STATES DISTRICT JUDGE
DATED: November 2, 2018




 
         Case 6:18-cv-03232-MDH Document 63 Filed 11/02/18 Page 1 of 1
